Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Response to Arguments
Applicant arguments regarding claim rejections under 102 and 103 are considered, but are not persuasive. 
Applicant argues: The references do not teach:

    PNG
    media_image1.png
    293
    820
    media_image1.png
    Greyscale

Examiner disagree: It is true that Eisemann teaches using bone translations to influence vertex translations. However, when trying to minimize the energy as shown in Equation 6 below, the vertex position differences (Vk-Vi) are used. In Eisemann, each bone segment is bounded by two vertices. The deformation includes vertex positions differences. The ARAP energy expressed in Equation 6, the ARAP energy defines how much the transformations of the neighborhood of every vertex differ from rotations. Eisemann considers position changes of every vertex in a neighborhood. 

    PNG
    media_image2.png
    410
    535
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 9, 11-12, 14-17, 19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable by Eisemann et al. (US 2017/0032579 A1).
Regarding claim 1, Eisenmann teaches:
A system for automatically painting weights for linear blend skinning and determining bone locations, (FIG. 5)  the system comprising: 
a hardware processor in communication with a non-transitory storage, the hardware processor ([0181], “The present invention is described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented or supported by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”)programmed to: 
solve an error minimization equation ([0084]-[0086], teaches the minimize the ARAP energy, which depends on LBS (linear blend skinning) parameters, including the weights, the translation and rotation parameters. “
 “
    PNG
    media_image3.png
    647
    475
    media_image3.png
    Greyscale
”) based on an initialization skeleton in an initial pose, and a target pose to derive skinning parameters that provide a match between initialization mesh vertices of an initialization mesh that corresponds to the initial pose and target mesh vertices of a target mesh that corresponds to the target pose, (FIG. 4 and 5 shows the LBS (linear blend skinning) weights depends on the  initial skeleton (FIG. 4, 20) , and the iteration process of FIG. 4  (derive skinning parameters)to reach the target pose (set of skeleton deformations 50 referred to as exemplars are generated with corresponding mesh deformation example 54 is shown in FIG. 6G. The LBS (linear blend skinning) weights generating process also depends on the users specified constraints (FIG. 4, 22.) [0090]“a set of skeleton deformations 50 referred to as exemplars are generated,” with corresponding “An deformation example 54 is shown in FIG. 6G.” each skeleton has vertex defined. [0093], “With reference to FIG. 5, the weight optimization stage defines the skinning weights, which result in as-rigid-as-possible (ARAP) transformations for the exemplars, by solving, in one embodiment, a least-squares inversion of a linear system (step 126). The solution is found iteratively by optimizing rotation matrices and weights alternatingly (step 128). The method iterates over steps 126, 128, 130 until desired convergence is achieved (step 132). During each iteration, constraints are added to avoid trivial solutions and to ensure weight positivity. Upon convergence, the optimal weights have been determined.” FIG. 1C, 70 is joints of the hand skeleton.  

    PNG
    media_image4.png
    549
    856
    media_image4.png
    Greyscale
 also [0067]-[0074.) 

wherein the error minimization equation is subject to a set of constraints, and wherein derivation of the skinning parameters comprises determining using the error minimization equation that a difference between 1) positions of the initialization mesh vertices adjusted as a result of a transformation of the initialization skeleton into the target pose and 2) positions of a corresponding set of one or more target mesh vertices satisfies an error threshold. ( “

    PNG
    media_image2.png
    410
    535
    media_image2.png
    Greyscale
”

    PNG
    media_image5.png
    118
    530
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    229
    542
    media_image6.png
    Greyscale
”
The derivation function of skinning parameters as shown below as formula (6). The purpose to minimize the results by adjusting the skinning parameters. In this formula, the difference (Vk-Vi) represents the position difference between a vertex of an initial mesh and a vertex in the target mesh. As shown in FIG. 5, this is an iteration process, when the iteration converge, the iteration stops, which means that minimized error result reaches an acceptable level. However, Eisemann does not explicitly define an error threshold. On the other hand, it is well-known in the art to use a threshold value to represent an acceptable/unacceptable boundary value. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Eisemann with the well-known knowledge to easily decide whether error is acceptable or not. )

Regarding claim 2, Eisemann teaches:
The system of claim 1, wherein the skinning parameters comprise one or more weights, one or more rotations, and one or more translations associated with transformation of one or more joints of the initialization skeleton to a different pose.([0067]-[0075], “
    PNG
    media_image7.png
    124
    415
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    320
    417
    media_image8.png
    Greyscale
”)

Regarding claim 4, Eisemann teaches:
 The system of claim 1, wherein one or more joints of the initialization skeleton are initially transformed using an initial linear blend skinning weight set and subsequently transformed by a refined linear blend skinning weight set determined by solving the error minimization equation.( [0088], “A general block diagram of the skinning methods of the present invention is shown in FIG. 4. The processing block 10 comprises initialization block 12, weight optimization block 14, joint optimization block 16 (optional) and iteration block 26. The input to the methods of the present invention is a polygonal mesh 18 and a skeleton 20 having possible deformation restrictions (i.e. user specified constraints 22). The output is the skinning weights 24, which employed with LBS (i.e. Equation 2) minimize the ARAP energy (i.e. Equation 6) over a set of skeleton deformations.” FIG.4, shows an iterative weight optimization process, the optimized weight is used to solve energy minimization equation (6) until an convergence is achieved. “

    PNG
    media_image4.png
    549
    856
    media_image4.png
    Greyscale
”)
Regarding claim 5, Eisemann teaches:
The system of claim 4, wherein the hardware processor is programmed to iteratively solve the error minimization equation. (FIG.4, shows an iterative weight optimization process, the optimized weight is used to solve energy minimization equation (6) until an convergence is achieved. “

    PNG
    media_image4.png
    549
    856
    media_image4.png
    Greyscale
”)

Regarding claim 6, Eisemann teaches:
The system of claim 21, wherein the set of constraints comprises a constraint that a restricted pose space for a limb rotation is based on an anatomical constraint.([0166], “Note that to illustrate practicality, most models used were challenging, produced by artists, and provided via Blendswap (blendswap.com). They exhibit disconnected components (e.g., dog, dinosaur), tiny features, non-manifold vertices (the dinosaur), boundaries and very elongated triangles, self-intersections (e.g., the dog) and complex topology. The skeletons used are relatively complex, partially disconnected, with various bones types, and scales (i.e. from main limbs to fingers) and may include deformation constraints.”

    PNG
    media_image9.png
    71
    407
    media_image9.png
    Greyscale
)

Regarding claim 7, Eisemann teaches:
The system of claim 6, wherein the limb rotation comprises an arm that is restricted to not move through a digital character's torso. (
    PNG
    media_image9.png
    71
    407
    media_image9.png
    Greyscale
)
Eisemann teaches a restriction of bone, e.g. limb has a small locality movement zone. However, Eisemann does not explicitly teach a restriction of “not move through a character’s torso”. On the other hand, The Examiner is conducting an obvious analysis. Examiner would take an official notice that a limb could not move through a torso based on human’s anatomy feature. The benefit of combining this well-known knowledge is to generate a character animation that reflects real life scenarios. 

Regarding claim 9, Eisemann teaches:
The system of claim 1, wherein the initialization skeleton comprises a high- order skeleton. ( Eisemann FIG. 6F)

	Regarding claim 21, Eisemann teaches:
The system of claim 1, wherein the set of constraints comprises a first constraint that restricts a child joint to being a fixed distance from a parent joint, (0005] teaches joints connects segments into parent and child relationship; [0011] “The approach of the mechanism of the present invention optimizes weights to achieve as-good-as-possible mesh deformations. These transformations are referred to as “as-rigid-as-possible” or ARAP transformations to benefit from their properties (angle, aspect ratio, edge length preservation, etc.).” [0005] “The skeleton definitions 62, 68 (shown in FIGS. 1B and 1C) consist of vertices 63, 64, 70 where joints 70, 64 connect two segments 72 and oriented segments 66 for parent relations, and extremities 63 are connected to one segment only as shown in FIGS. 1B and 1C. For example, in FIG. 1C, the skeleton topology 68 includes bone F that is the parent of bones C.sub.1 through C.sub.5.”[0011], “The approach of the mechanism of the present invention optimizes weights to achieve as-good-as-possible mesh deformations. These transformations are referred to as “as-rigid-as-possible” or ARAP transformations to benefit from their properties (angle, aspect ratio, edge length preservation, etc.). A set of representative skeleton deformations referred to as exemplars are then constructed that are sampled from the space of all possible transformations (i.e. the manipulation space).”) a second constraint that a joint can translate only along a specific axis, (The second constraint: [0075] teaches weight value has to be positive to restrain joint/bone move along certain axis direction: “2. Positivity: w.sub.ij≧0 for every bone j; prevents unnatural behavior (e.g., translating a bone in one direction could induce translations in the opposite direction).”and a third constraint that sets a weight for a vertex of the initialization skeleton to zero if a joint is located beyond a threshold distance from the vertex. (Eisemann teaches applying different constraints. For third constraint, although Eisemann does not explicitly states the constraints of “third constraint that sets a weight for a vertex of the initialization skeleton to zero if a joint is located beyond a threshold distance from the vertex”, Eisemann does teach: 1, locality constraints: 

    PNG
    media_image10.png
    81
    505
    media_image10.png
    Greyscale

2.  the bones and joints have influence only to vertex that is within certain distance (one ring neighborhood). As shown in 

    PNG
    media_image11.png
    413
    550
    media_image11.png
    Greyscale
 
3. Another tool comprises weight-constraint brush that is used to add weight constraints (see Section 4.3). The weight-constraint values can be taken from different skinning techniques or set to zero/one to reduce/increase certain bone influences.” 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the three parts teachings of Eisemann to set weights to zero for joints that are outside of the one ring neighborhood of a vertex to reduce joints influence on the vertex. The benefit would be to generate optimal joints positions that minimize energy entity. ([0025]))


Regarding claim 22, Eisemann teaches:
The system of claim 21, wherein the set of constraints further comprises a constraint that locks a subset of joints from being updated when solving the error minimization equation. ([0022] teaches during solving error minimization equation, fixing a rotation entity while allowing a translation entity to change, “There is thus provided in accordance with the invention, a method of optimizing joint positions of a skeleton, the method comprising receiving 3D mesh information, skeleton information and linear blend skinning (LBS) weights related to a 3D model, generating a plurality of representative structure preserving deformation exemplars of said skeleton sampled from a manipulation space of all possible skeleton deformations, generating a linear relationship between joint positions and bone translations by constraining the bones to be connected at their respective joints when the bones of each exemplar are rotated, for each bone of each exemplar, fixing a rotation entity while allowing a translation entity to change, calculating an energy entity representing a quality of deformation of the mesh as a function of the rotation and translation, and determining joint positions so as to minimize said energy entity over said plurality of exemplars.”)

Claims 11-12, 14-17, 19, 23 recite similar limitations of claim 1-2 4-7, 9, 21 respectively, in a form of method, thus are rejected using the same rejection rationale respectively.

Claim 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisemann in view of Crampton (US 7184047 B1).
Regarding claim 10, Eisemann teaches:
The system of claim 21, wherein: the set of constraints (FIG. 4, 22)
However, Eisemann does not explicitly, but Crampton teaches:
the set of constraints further comprises a constraint incorporating a segmentation set that relates a set of one or more initialization mesh vertices to a set of one or more joints of the initialization skeleton;(Col. 25, middle: “Images corresponding to the generic model avatar in different poses can then be created by inputting data corresponding to a set of generic avatar joint angles 280. This data 280 is then processed by the movement deformation program 290 to determine initially how varying the joint angles in the manner described would position the body segments corresponding to those joint angles and then how this would affect the positioning of the individual vertices associated with each body segment. The movement deformation program 290 also when calculating a modified geometry ensures that the joint angles requested remain within maximum and minimum limits to mimic the body's normal limited flexibility. The movement deformation program 290 may be arranged to also ensure that the deformed geometry is constrained so that the surface of the deformed polygonal mesh does not intersect itself since this would correspond to an individual passing one part of this body through another. By limiting the effect of changing a joint to cause a transformation on the wire mesh model of vertices only associated with some of the body parts the input of joint angles can be used to generate a wire mesh model of the generic avatar in any pose. Thus for example where the angle of a joint corresponding to a shoulder is varied this would be processed to impose a translation on all of the vertices corresponding to points associated with body segments corresponding to the upper arm, the lower arm and the hand. In contrast where a joint angle corresponding to the orientation of the elbow is changed this would only affect the position of vertices associated with the lower arm and hand. By associating each of the vertices with one or more body segments the deformation required to account for a change in the position of the model is simplified since the actual geometry for the modified wire mesh needs only to be calculated in terms of how the body segments associated with a vertex is affected by changes in the joint angles and how a vertex is affected by a change of a joint angle (if at all). The overall affect of a variation in joint angles is then the sum of how an associated body segment is affected by the change in joint angles and how the individual vertices on a body segment are affected by the change in joint angle.”)
Eisemann teaches vertex of a mesh and skeleton and deform the skeleton and vertex using constraints, but does not explicitly teach how they are associated with each other. Crampton teaches using a segmentation to associate two data structure.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Eisemann with the specific teachings of Crampton to explicitly associate these two data structures. The benefit would be to easily deform the associate mesh vertex when a skeleton is deformed.

Claims 20 recite similar limitations of claim 10, in a form of method, thus are rejected using the same rejection rationale.

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable by Eisemann in view of Wang et al. (US 2017/0249423 A1).
Regarding claim 24, Eisemann teaches:
The system of claim 1, 
However, Eisemann does not explicitly, but James teaches:
wherein the set of constraints comprises a non-rigid constraint.([0041], “Based on these coarse fitting results, the fine fitting continues to deform the template avatar towards an optimal body pose and shape. The template mesh as posed is then fit to the 3D depth data. Any fitting may be used, such as a non-rigid iterative closest point fitting with any bending and/or spring constraints. A least square or other fit criterion or criteria may be used. The registration-optimization loop refines the resulting avatar mesh iteratively. Given the correspondences, the template mesh is deformed to minimize the 2-norm. The deformed template mesh is then used to determine new correspondences and this process of registration and optimization is repeated until convergence (i.e., average distance is below a certain score or maximum number of iterations are reached).”)
Eisemann teaches transforming a pose from initial stage to a target stage using different constraints. Eisemann mainly uses rigid constraints. Wang teaches a similar transformation process. However, Wang allows using non-rigid constraints to transform some parts that requires non-rigid transformation. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Eisemann with the specific teachings of Wang to offer user flexibility to transform poses with different requirements. 

Claim 25 recites similar limitations of claim 24, thus is rejected using the same rejection rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/             Primary Examiner, Art Unit 2611